 



Exhibit 10.6
The Security Interests (Guernsey) Law
Certificate of discharge
We, Ingalls & Snyder LLC, a company formed under the laws of New York having its
office at 61 Broadway, New York, USA as security agent acting for and on behalf
of the Secured Parties (as defined in the Security Interest Agreement, as
defined below), certify that the security interest created or provided by
CanArgo Limited, a company incorporated under the laws of Guernsey having its
registered office at Borough House, Rue due Pre, St Peter Port, Guernsey under a
security interest agreement dated 9 February 2007 (the “Security Interest
Agreement”) is discharged in part such that 6 million of the ordinary shares of
$0.10 each in the capital of Tethys Petroleum Limited (being formerly 30 million
ordinary shares of £0.01, the shares in Tethys Petroleum Limited having been
consolidated on a five for one basis in or around May 2007) held by CanArgo
Limited is hereby released and no longer forms part of the Collateral (as
defined in the Security Interest Agreement) (the “Released Collateral”).
We covenant to deliver to CanArgo Limited the certificates of title to the
Released Collateral and (if any) the Derivative Assets (as defined in the
Security Interest Agreement) in respect of the Released Collateral.
We confirm we give this certificate on behalf of and with the authority of each
of the Secured Parties (as defined under the Security Interest Agreement).
Dated: 5 June 2007

     
 
 
Signed for and on behalf of
Ingalls & Snyder LLC
   

We accept and agree to the above

     
 
 
Signed for and on behalf of
CanArgo Limited
   
 
   
 
 
Signed for and on behalf of
Tethys Petroleum Limited
   

1